EXHIBIT 10.4 FAHNESTOCK VINER HOLDINGS INC. FORM 8-K DATED JANUARY 17, 2003
NON-SOLICITATION AGREEMENT

THIS NON-SOLICITATION AGREEMENT (this "Agreement") is made as of the 2nd day of
January, 2003. Capitalized terms used herein and not defined herein shall have
the meanings ascribed to them in that certain Purchase Agreement of even date
herewith (the "Purchase Agreement"), by and among Fahnestock Viner Holdings
Inc., Fahnestock & Co. Inc., Canadian Imperial Bank of Commerce and CIBC World
Markets Corp.

> > BY: CIBC WORLD MARKETS CORP., a Delaware Corporation
> > 
> > ("CIBCWM")
> > 
> > and

> > CANADIAN IMPERIAL BANK OF COMMERCE, a bank under the laws of Canada
> > (together with its Affiliates, "CIBC")
> > 
> > IN FAVOUR OF: FAHNESTOCK VINER HOLDINGS INC., an Ontario Corporation
> > 
> > and
> > 
> > FAHNESTOCK & CO. INC., a corporation incorporated under the laws of New York
> > (together with Fahnestock Viner Holdings Inc., the "Purchaser")
> > 
> > > > > RECITALS:
> 
> A. Pursuant to the Purchase Agreement, the Purchaser has agreed to purchase
> the Asset Management Business;
> 
> B. The obligations of the Purchaser under the Purchase Agreement are subject
> to the condition that CIBCWM execute and deliver this Non-Solicitation
> Agreement as of the date hereof;
> 
> C. The Purchaser acknowledges that, as of the date hereof, in addition to the
> Asset Management Business, CIBCWM currently carries on in the U.S.
> (independently and in conjunction with other subsidiaries and affiliates of
> Canadian Imperial Bank of Commerce (Canadian Imperial Bank of Commerce and its
> subsidiaries and affiliates, including CIBCWM, are collectively referred to
> herein as "CIBC")) a merchant banking business, and a full service investment
> banking and securities business serving institutional and other non-retail
> market segments;
> 
> D. CIBC acknowledges that pursuant to the Purchase Agreement, CIBC will be
> prohibited from soliciting clients (other than in connection with the conduct
> of the Asset Management Business in the ordinary course prior to the Final
> Closing) and employees of the Asset Management Business other than in Canada
> (other than in connection with the conduct of the Asset Management Business in
> the ordinary course prior to the Final Closing) as described more fully herein
> for a reasonable period of time following the date hereof and that any such
> solicitation during such period would diminish the value of the Purchaser's
> business, including the goodwill associated with the Asset Management
> Business; and
> 
> E. This Agreement is intended to recognize the interest of CIBC in being able
> to carry on its existing businesses in the U.S. and elsewhere, other than the
> Asset Management Business and the Brokerage Business, and the interest of
> Purchaser in being able to carry on its business in the U.S. and elsewhere,
> including the Asset Management Business and Brokerage Business.

NOW THEREFORE in consideration of the foregoing and other good and valuable
consideration given by the Purchaser to CIBC, CIBC agrees with the Purchaser as
follows:

1. Non-Solicitation

CIBC agrees that without the prior written consent of Purchaser, CIBC shall not,
directly or indirectly or through an intermediary:

(A) for a period of three years from and after the date hereof, except as
expressly contemplated by the Purchase Agreement, hire or employ, or solicit,
induce or encourage, any person who is, or has within the previous twelve months
been, a non-clerical employee of Purchaser or its Affiliates or any Business
Employee, to terminate such person’s employment relationship with (or, in the
case of any Business Employee prior to his or her Hire Date, to decline an offer
of employment from) Purchaser or its Affiliates; provided that the foregoing
shall not apply to (i) general solicitations through general advertising,
general internet postings or other similar non-targeted advertising of employees
by CIBC and (ii) solicitations conducted by an entity that is acquired by or
merged with CIBC so long as such solicitations were conducted prior to the date
of such acquisition or merger; or

(B) for a period of two years from and after the date hereof, except as
expressly contemplated by the Purchase Agreement, (i) attempt to establish with
or seek from any Client (other than in Canada) a business relationship in
respect of any product or program of the Asset Management Business of the types
advised, sub-advised, managed, offered, distributed or sponsored thereby
(collectively, "Services") or (ii) induce or encourage or seek to cause any
Client (including for such purpose a Client within the previous twelve months,
or a potential Client) to reduce or terminate its relationship (or not enter
into a relationship) with the Asset Management Business or Purchaser or its
Affiliates.

2. Acknowledgements and Agreements

CIBCWM acknowledges and agrees that:

> > 2.1. the covenants contained herein are intended to ensure that the
> > Purchaser receives the full benefit of the goodwill of the Asset Management
> > Business; and
> > 
> > 2.2 Purchaser is relying on the acknowledgements and agreements contained
> > herein in connection with its purchase of the Asset Management Business.

3. Exceptions

> > Notwithstanding Section 1, nothing shall prevent:
> > 
> > 3.1 CIBC from effecting a merger, amalgamation or other business combination
> > transaction in which CIBC is a constituent corporation to such merger,
> > amalgamation or other business combination transaction (a "Parent Bank
> > Merger") with a Person who has a business in the U.S. that is the same as or
> > substantially similar to, or which competes with or would compete with, the
> > Asset Management Business;
> > 
> > 3.2 CIBC (or any of its Subsidiaries) from effecting an acquisition, merger,
> > business combination or similar transaction other than a Parent Bank Merger
> > (a "Merger") with a Person ("Target") whose business, directly or
> > indirectly, derives 25% or less of its total revenues during the 12 month
> > period prior to the time the Merger is announced from businesses in the U.S.
> > that are the same as or substantially similar to or which compete with or
> > would compete with businesses in which the Asset Management Business is
> > engaged; provided, however, that following the Merger, the solicitation by
> > the resulting Person from the transaction of Clients with which such Person
> > had a preexisting relationship in respect of Services at the time of the
> > announcement of the transaction shall not in and of itself constitute a
> > breach of Section 1;
> > 
> > 3.3 CIBCWM and its Affiliates from effecting or recommending transactions,
> > either as principal or as agent on behalf of third parties, in the ordinary
> > course of the business of CIBCWM and its Affiliates, in, relating to or
> > involving:
> > 
> > > > (a) (i) securities of companies engaged in businesses competitive with
> > > > the Asset Management Business, including transactions in which CIBCWM or
> > > > its Affiliates are acting as an investment banking organization
> > > > providing advisory services, or (ii) the provision of investment banking
> > > > services to investment advisors, mutual funds, investment companies, or
> > > > broker/dealers or services as an underwriter or placement agent of
> > > > securities, or market maker, specialist, arbitrageur or block positioner
> > > > in such securities, and
> > > > 
> > > > (b) financial assets and liabilities and the related factoring and
> > > > servicing operations of CIBCWM and its Affiliates, including, without
> > > > limitation, transactions involving deposit account, commercial and
> > > > consumer loans, commercial and residential mortgages, government-backed
> > > > or government-insured asset-related securities, accounts receivables and
> > > > other evidences of indebtedness; and
> > 
> > > > 3.4 CIBCWM or any of its Affiliates from engaging in a strategic
> > > > transaction (other than a Parent Bank Merger or Merger) with any Person,
> > > > provided that following such transaction, the solicitation by the
> > > > resulting Person from the transaction of Clients with which such Person
> > > > had a preexisting relationship in respect of Services at the time of the
> > > > announcement of the transaction shall not in and of itself constitute a
> > > > breach of Section 1.
> > > > 
> > > > 3.5 CIBCWM or any of its Affiliates from providing asset management and
> > > > private client services for any director, officer or other employee
> > > > thereof.
> > > > 
> > > > 3.6 CIBC from providing "Brokerage Services" or "Special Products,"
> > > > including to Clients, to the extent permitted by the Non-Competition
> > > > Agreement dated December 9, 2002, and to the extent that such activities
> > > > do not constitute Services.
> > > > 
> > > > 3.7 CIBC from (i) soliciting Clients in Canada, (ii) soliciting Clients
> > > > of Purchaser and its Affiliates that are users of proprietary products
> > > > or funds, including mutual funds, of CIBC sponsored by Purchaser or its
> > > > controlled affiliates and (iii) soliciting any Client of TAL Global
> > > > Management Inc. ("TAL") or any of its affiliates, that is a client of
> > > > TAL on the Final Closing Date or was a client of TAL within the one year
> > > > period prior to the Final Closing Date.

4. Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provisions hereof. To the extent permitted by
applicable law, the parties waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect.

5. Remedies

CIBCWM acknowledges that a breach or threatened breach by CIBCWM or any of its
Affiliates of any provision of this Agreement could result in the Purchaser
suffering irreparable harm which cannot be calculated or fully or adequately
compensated by recovery of damages alone. Accordingly, CIBCWM agrees that, in
addition to any other relief to which the Purchaser may become entitled, the
Purchaser shall be entitled to seek interim and permanent injunctive relief,
specific performance and other equitable remedies.

CIBCWM expressly acknowledges that this Agreement is reasonable and valid in all
respects and irrevocably waives (and irrevocably agrees not to raise) as a
defense any issue of reasonableness (including the reasonableness of the
territory or the duration and scope of this Agreement) in any proceeding to
enforce any provision of this Agreement.

CIBCWM shall, at its own expense, take all lawful actions, including legal
proceedings, to prevent or stop any violation, contravention or breach of this
Agreement. In the absence of such action by CIBCWM, the Purchaser may take such
action in its own name or otherwise.

CIBCWM shall immediately notify the Purchaser of any violation, contravention or
breach of this Agreement as soon as it becomes aware of any such event.

6. Amendment

No modifications, amendment or waiver of any of the provisions of this Agreement
shall be effective unless made with the prior written consent of the parties
hereto.

7. Enurement

This Agreement shall enure to the benefit of the Purchaser, its successors and
assigns, and shall be binding upon CIBC and its respective successors, and
assigns.

8. Waiver

No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision (whether or not similar); nor shall
waiver be binding unless executed in writing by the party to be bound by the
waiver.

No failure on the part of any party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right; nor shall
any single or partial exercise of any such right preclude any other or further
exercise of such right or the exercise of any other right.

9. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed therein.

10. Termination

This Agreement shall terminate automatically and be of no further force or
effect in the event that, and at such time as, the Purchase Agreement is
terminated in accordance with its terms.

11. Definitions

> 11.1 "U.S." means the United States of America.

[Remainder of page intentionally left blank.]

IN WITNESS WHEREOF the parties have executed this agreement as of the date first
written above.

CIBC WORLD MARKETS CORP.

/s/ Antonio Molestina

Name: Antonio Molestina

Title: Managing Director

CANADIAN IMPERIAL BANK OF COMMERCE

/s/ Antonio Molestina

Name: Antonio Molestina

Title: Senior Vice President

FAHNESTOCK VINER HOLDINGS INC.

 

/s/ A.G. Lowenthal

Name: A. G. Lowenthal

Title: Chief Executive Officer and Chairman of the Board

FAHNESTOCK & CO. INC.

/s/ A.G. Lowenthal

Name: A. G. Lowenthal

Title: Chief Executive Officer and Chairman of the Board

 

> > > > > > > > > > > >  